Judgment, Supreme Court, New York County (Thomas B. Galligan, J.), rendered April 30, 1990, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a predicate felon, to a prison term of 2 to 4 years, unanimously affirmed, and judgment of resentence of the same court (Dorothy Cropper, J.), rendered April 30, 1990, convicting defendant upon his plea of guilty of the crime of robbery in the third degree and which sentenced him upon his violation of probation to a prison term of 1 to 3 years to be served consecutively, unanimously affirmed.
Viewing the evidence in the light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding defendant guilty beyond a reasonable doubt of grand larceny in the fourth degree. Further, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the evidence of the actual taking of the earring and the circumstances of his flight and apprehension were properly placed before the jury, and, after considering the testimony and the inferences that may be drawn therefrom, we find no reason to disturb its determination. Concur— Murphy, P. J., Ellerin, Wallach, Asch and Rubin, JJ.